PER CURIAM.
We reverse the appellant’s conviction in count two for possession of cocaine. See Carawan v. State, 515 So.2d 161 (Fla.1987); Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988), approved sub nom. State v. Smith, 547 So.2d 613 (Fla.1989). In all other respects the judgment and sentence are affirmed on the authority of Burch v. State, 558 So.2d 1 (Fla.1990). See also Burch v. State, 545 So.2d 279 (Fla. 4th DCA 1989). We remand for correction of *445the judgment and sentence with respect to count two.
GUNTHER, STONE and POLEN, JJ., concur.